Title: To George Washington from Samuel Huntington, 26 July 1780
From: Huntington, Samuel
To: Washington, George


					
						Sir,
						Philadelphia July 26. 1780
					
					Your Excellency will receive herewith enclosed an Act of Congress of this Day, by which the Frigates and Sloops of War therein mentioned are put under your Direction to be employed in cooperating with the Fleet of his most Christian Majesty commanded by Chevalier de Ternay.
					The Minister of France being informed of the Situation and Condition of the Frigates, and the proper Signals, will give the necessary Information to the Commander of the french Fleet.
					By the Acts of Congress of the 24. & 25. Instant enclosed you will be informed that Charles Pettit Esquire is appointed Assistant Quarter Master General—Brigadier Maxwells resignation is accepted, and that the Board of War are directed to procure a Quantity of Shot and Shells agreeable to the requisitions made by the Commander in Chief. I have the Honor to be with the highest respect & Esteem your Excelly’s most obedt humble servant
					
						Sam. Huntington President
					
					
						P.S. your favours of the 20th & 22d have been receivd.
					
				